JUDGE PETERS
delivered the opinion op the court:
Prior to the 28th of January, 1864, the attorney for tha county of Jefferson was paid for his services out of the county levy, collected from the citizens of said county outside of the city of Louisville. On the last named day the Legislature passed an act, entitled “An act to amend an act to establish a levy and county court for Jefferson county.” (Acts 1863-4, P- 23-)
The second section of said act provides that said general -council (referring to the general council of the city of Louisville) and the county court shall pay the salary of the attorney of said county in like proportions as they pay the salary of the judge of said court. The proportions in which the city and county paid the county judge are eleven sixteenths paid by the city and five sixteenths by the county. Section *50010 of an act to establish a levy and county court.for Jefferson county. (1 vol. Acts 1853-4, p. 61.)
By the authority of the act of 1864, supra, the Jefferson county court, at a term thereof held on the 7th of March, 1864, increased the salary of the attorney for the county from $500 per annum to $1,000 per annum, without the kno wedge and concurrence of the city council of Louisville; and the city council having refused, on demand, to pay its proportion of said salary, Wilson, the attorney for the county, brought this suit against the city for the enforcement of his claim against it. The judgment of the court below was adverse to him, and he has appealed.
The facts are all agreed upon which the recovery is sought.
Upon the part of the city it is insisted that the act of 1864, supra, is within the inhibition of the 37th section of article 2 of the Constitution of Kentucky, which provides, that “no law enacted by the General Assembly shall relate to more than one subject, and that shall be expressed in the title.”
The subject of said act is the amendment of the .act of 1854, supra, which established a levy and county court for Jefferson county, and that is fully expressed in the title. It is made the duty of the levy court by law to lay the county levy, provide for the collection of the same, and, when collected, pay out of it, amongst other county expenses, the salary of the county attorney, as provided for in section 7, chapter 4, 1st volume Revised Statutes, page 188.
The establishment of a levy court-and the payment of the salary of the county attorney are parts of the same subject, or rather the payment of the salary of the attorney for the county is an incident to the establishment of a levy court; and as the act of 1864, supra, amends the former act by providing for an increase of the salary of the attorney for the county, and- the means of payment, it must be regarded as relating to the same subject of the enactment of 1854, supra, and not in conflict with the Constitution of Kentucky.
The Legislature certainly had the power to change or modify the previous legislative enactments in relation to the salary of the attorney for the county of Jefferson, and *501wherever any of the former acts on that subject are in conflict or inconsistent with the last act on the subject, to that extent they must be treated as repealed, and effect given to the last statute. The other objections, therefore, to the right of appellant to assert his claim against the city for its proportion of his salary, are also deemed unavailing.
Nor do we understand the 15th section of an act approved lQth February, 1865, to amend the charter of the city of Louisville, as a repeal of the act of 1864, supra, or as affecting the rights of appellant acquired thereby. By the 4th section of the last named act, the power was conferred on the county court of Jefferson county, at any term it might hold prior to the first Monday in November, 1864, to increase the salary of the attorney for said county of Jefferson for the year ending the first Monday in November, 1864. The increase was made prior to the passage of the act of 1865, supra, and the time for which the county court had the power to increase the salary' expired, and the money fo'r the services rendered the year ending the first Monday in November, 1864, was then due.
But the provision of the 2d section was for the payment of his salary by the county court and city council for the time to come, as well as to the 1st of November, 1864, without regard to the increase of the salary continuing in its nature; and the 15th section, supra, was adopted to modify the 2d section of the act of 1864, so that after its adoption the city should not be compelled to pay any proportion of claims against the city and county of Jefferson jointly, including, perhaps, subsequent allowance to the attorney for the county, until approved and ordered to be paid by the county court and general council.
We do not think said section was intended to be retroactive, and embrace this claim of appellant. If it was intended to operate on such salaries at all, it must have been intended to operate on the future salaries of county attorneys, and that, we think, is the fair and-proper interpretation of the language of the section supra.
• Wherefore, the judgment is reversed, and the cause remanded for further proceedings consistent herewith.